United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF THE AIR FORCE,
TINKER AIR FORCE BASE, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1634
Issued: February 8, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 6, 2011 appellant filed a timely appeal from a June 7, 2011 merit decision of the
Office of Workers’ Compensation Programs (OWCP) affirming a schedule award for 13 percent
monaural (one ear) hearing loss. Pursuant to the Federal Employees’ Compensation Act
(FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule
award decision.
ISSUE
The issue is whether appellant has more than 13 percent monaural hearing loss of the
right ear for which he received a schedule award.
On appeal appellant contends that OWCP did not address compensation for his tinnitus
and requested a referral to a physician for diagnosis and treatment thereof.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 29, 2009 appellant, then a 61-year-old sheet metal mechanic, filed an
occupational disease claim alleging that he sustained tinnitus and noise-induced sensorineural
hearing loss due to factors of his federal employment. He indicated that he became aware of his
hearing loss on March 19, 2006 and first realized it was caused or aggravated by his federal
employment on March 19, 2007.
By letter dated July 9, 2009, OWCP advised appellant of the evidence needed to establish
his claim. In a letter of the same date, it requested that the employing establishment address the
sources of appellant’s noise exposure, decibel and frequency level, period of exposure and
hearing protection provided.
By letter dated December 10, 2009, OWCP referred appellant and a statement of
accepted facts to Dr. Ronald Wright, a Board-certified otolaryngologist, for an otologic
examination and an audiological evaluation. Dr. Wright performed an otologic evaluation of
appellant on January 8, 2010 and audiometric testing was obtained on his behalf on
January 6, 2010. Testing at the frequency levels of 500, 1,000, 2,000 and 3,000 cycles per
second revealed the following: right ear 10, 20, 50 and 55 decibels; left ear 10, 15, 25 and 40
decibels. Dr. Wright determined that appellant sustained mild high-frequency nonsyndromic
sensorineural hearing loss (NSHL) due to noise exposure encountered in his federal employment.
He did not recommend hearing aids.
By decision dated January 28, 2010, OWCP accepted that appellant sustained bilateral
hearing loss due to workplace exposure to noise.
On February 18, 2010 an OWCP medical adviser, Dr. Ronald H. Blum, a Board-certified
otolaryngologist, reviewed Dr. Wright’s report and the audiometric test of January 6, 2010. The
medical adviser concluded that, in accordance with the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides), appellant had
a 13.1 percent monaural hearing loss in the right ear. He noted that the date of maximum
medical improvement was January 6, 2010.
On April 19, 2010 appellant filed a claim for a schedule award.
By decision dated October 27, 2010, OWCP granted appellant a schedule award for 13
percent monaural hearing loss of the right ear. The period of the award was from January 6 to
February 22, 2010 to last 6.76 weeks.
On November 15, 2010 appellant requested an oral hearing via telephone and submitted
an audiogram dated November 10, 2011 showing testing at the frequency levels of 500, 1,000,
2,000 and 3,000 cycles per second which revealed the following: right ear 10, 15, 55 and 60
decibels; left ear 10, 10, 25 and 50 decibels.
On March 21, 2011 a telephonic hearing was held before an OWCP hearing
representative. Appellant testified that his main concern, in addition to his hearing loss, was his
tinnitus. He argued that OWCP missed something in its calculation of his compensation. The

2

hearing representative granted appellant’s request to keep the case record open for 30 days for
the submission of additional evidence.
By letter dated April 7, 2011, the employing establishment requested that the status of
appellant’s case be changed to medical payments only “MC” as his schedule award had expired.
Appellant submitted two narrative statements dated April 19 and 23, 2011.
By decision dated June 7, 2011, OWCP’s hearing representative affirmed the October 27,
2010 decision on the basis that the evidence submitted was not sufficient to establish a greater
than 13 percent monaural hearing loss in appellant’s right ear, for which he received a schedule
award.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the sound discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. The A.M.A., Guides
(6th ed. 2009), has been adopted by OWCP for evaluating schedule losses and the Board has
concurred in such adoption.3
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides. Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second, the
losses at each frequency are added up and averaged. Then, the fence of 25 decibels is deducted
because, as the A.M.A., Guides points out, losses below 25 decibels result in no impairment in
the ability to hear everyday speech under everyday conditions. The remaining amount is
multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss. The binaural
loss is determined by calculating the loss in each ear using the formula for monaural loss; the
lesser loss is multiplied by five, then added to the greater loss and the total is divided by six to
arrive at the amount of the binaural hearing loss. The Board has concurred in OWCP’s adoption
of this standard for evaluating hearing loss.4
ANALYSIS
OWCP referred appellant to Dr. Wright to determine the extent and degree of any
employment-related hearing loss. Dr. Wright evaluated appellant on January 6, 2010 and
determined that appellant sustained mild high-frequency NSHL due to noise exposure
2

5 U.S.C. §§ 8101-8193.

3

See R.D., 59 ECAB 127 (2007); Bernard Babcock, Jr., 52 ECAB 143 (2000).

4

See E.S., 59 ECAB 249 (2007); Donald Stockstad, 53 ECAB 301 (2002), petition for recon. granted (modifying
prior decision), Docket No. 01-1570 (issued August 13, 2002).

3

encountered in his federal employment. OWCP’s medical adviser, Dr. Blum, reviewed
Dr. Wright’s report and audiometric findings and properly applied OWCP’s standardized
procedures in finding that appellant had 13 percent monaural hearing loss impairment in the right
ear. The Board finds that the medical report submitted by Dr. Blum conforms to applicable
criteria and thus constitutes the weight of the medical evidence. In a report dated October 30,
2009, Dr. Blum noted his review of Dr. Wright’s report and audiometric findings. He applied
OWCP’s standardized procedures to the January 6, 2010 audiogram which recorded frequency
levels at the 500, 1,000, 2,000 and 3,000 cycles per second levels and revealed decibel losses of
10, 20, 50 and 55 respectively in the right ear for a total decibel loss of 135 on the right.
Dr. Blum then followed established procedures and divided this total by 4 which resulted in an
average loss of 33.75 decibels and subtracted the fence of 25 decibels to equal 8.75 decibels. He
then multiplied this by the established factor of 1.5 to result in a 13 percent monaural hearing
loss for the right ear. Dr. Blum then properly followed the same procedure on the left, noting
that the test results for the left ear at the frequencies of 500, 1,000, 2,000 and 3,000 cycles per
second revealed decibel losses of 10, 15, 25 and 40 decibels respectively, for a total of 90
decibels. He divided this by 4, for an average hearing loss of 22.5 decibels, subtracted the fence
of 25 decibels to equal 0 decibels, and multiplied this by the established factor of 1.5, for a zero
percent monaural hearing loss for the left ear. The report therefore established that appellant was
entitled to a schedule award for a 13 percent monaural hearing loss of the right ear.5
OWCP accepted that appellant had monaural hearing loss in the right ear due to his
employment. On October 27, 2010 it granted him a schedule award based on a 13 percent
permanent impairment of his monaural hearing in the right ear. On November 15, 2010
appellant requested an oral hearing and submitted a November 10, 2011 audiogram. The
audiogram revealed an increase in hearing loss in his right ear. The Board has recognized that a
claimant may be entitled to an award for an increased hearing loss, even after exposure to
hazardous noise has ceased, if causal relation is supported by the medical evidence of record.6
However, the record does not contain an accompanying report by a physician providing a
rationalized medical opinion on causal relationship. Thus, the Board finds that there is no basis
on which to reopen the case for further development or to grant a schedule award for more than a
13 percent monaural hearing loss under OWCP’s standardized procedures.7
A schedule award provides for payment of compensation for a specific number of weeks
as prescribed by the statute.8 With regard to appellant’s contention that he was entitled to a
schedule award for greater than a 13 percent monaural loss of hearing of the right ear, section
5

See S.G., 58 ECAB 383 (2007).

6

See Paul Fierstein, 51 ECAB 381 (2000); Paul R. Reedy, 45 ECAB 488 (1994). Federal (FECA) Procedure
Manual, Part 2 -- Claims, Payment of Schedule Awards, Chapter 2.808.7(b)(2) (April 1995). If, on the other hand,
the claimant sustains increased impairment at a later date which is due to work-related factors, an additional award
will be payable if supported by the medical evidence. In this case, the original award is undisturbed and the new
award has its own date of maximum medical improvement, percent and period.
7

Cf. Felix Flescha, 52 ECAB 268 (2001); John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB
820 (1978).
8

5 U.S.C. § 8107.

4

8107(c)(13)(A) of FECA provides that for a 100 percent loss of hearing in one ear, a claimant is
entitled to 52 weeks’ compensation,9 while section 8107(c)(13)(B) provides that, for a 100
percent loss of hearing of both ears, a claimant is entitled to 200 weeks’ compensation.10 As
appellant sustained 13 percent monaural hearing loss, he is entitled to 6.76 weeks’ compensation,
which is what OWCP awarded. He is entitled to no more under FECA.
On appeal appellant contends that OWCP did not address compensation for his tinnitus
and requested a referral to a physician for diagnosis and treatment of that condition. Regarding
tinnitus, the A.M.A., Guides provide that “tinnitus is not a disease but rather a symptom that may
be the result of disease or injury.”11 The A.M.A., Guides state that “if tinnitus interferes with
[Activities of Daily Living (ADLs)], including sleep, reading (and other tasks requiring
concentration), enjoyment of quiet recreation, and emotional well being, up to five percent may
be added to a measurable binaural hearing impairment.”12 OWCP did not accept appellant’s
tinnitus condition. Neither Dr. Wright nor Dr. Blum diagnosed tinnitus, nor did they provide
rationalized medical opinion evidence to establish that it interfered with appellant’s ADLs.
Thus, appellant has not met his burden of proof to establish that he had a ratable hearing loss
entitling him to a schedule award with regard to the tinnitus.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has no more than a 13 percent monaural hearing loss in the
right ear for which he received a schedule award.

9

Id. at § 8107(c)(13)(A).

10

Id. at § 8107(c)(13)(B).

11

A.M.A., Guides 249 (6th ed. 2009).

12

Id. See also Robert E. Cullison, 55 ECAB 570 (2004).

5

ORDER
IT IS HEREBY ORDERED THAT the June 7, 2011 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 8, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

